Case 19-35638   Doc 10   Filed 12/30/19 Entered 12/30/19 12:31:43   Desc Main
                           Document     Page 1 of 6
Case 19-35638   Doc 10   Filed 12/30/19 Entered 12/30/19 12:31:43   Desc Main
                           Document     Page 2 of 6
Case 19-35638   Doc 10   Filed 12/30/19 Entered 12/30/19 12:31:43   Desc Main
                           Document     Page 3 of 6
Case 19-35638   Doc 10   Filed 12/30/19 Entered 12/30/19 12:31:43   Desc Main
                           Document     Page 4 of 6
Case 19-35638   Doc 10   Filed 12/30/19 Entered 12/30/19 12:31:43   Desc Main
                           Document     Page 5 of 6
Case 19-35638   Doc 10   Filed 12/30/19 Entered 12/30/19 12:31:43   Desc Main
                           Document     Page 6 of 6
